 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     DENNIS T.,
 8
                                 Plaintiff,            Case No. C19-5500 RAJ
 9
                   v.                                  ORDER AFFIRMING THE
10                                                     COMMISSIONER’S FINAL
                                                       DECISION AND DISMISSING
11 COMMISSIONER OF SOCIAL
     SECURITY,                                         THE CASE WITH PREJUDICE
12
                                 Defendant.
13
            Plaintiff seeks review of the denial of his applications for supplemental security
14
     income and disability insurance benefits. Plaintiff contends the Administrative Law
15
     Judge (“ALJ”) erred by (1) failing to fully accept any of the medical opinions in the
16
     record, and therefore basing the physical limitations of Plaintiff’s residual functional
17

18 capacity (“RFC”) on the ALJ’s own lay medical opinions, and (2) rejecting the opinions

19 of examining doctor Jai Ghandi, M.D. Pl. Op. Br. (Dkt. 10) at 1. As discussed below,

20 the Court AFFIRMS the final decision of the Commissioner of Social Security

21 (“Commissioner”) and DISMISSES this case with prejudice.

22                                        BACKGROUND
23
            Plaintiff is 43 years old, has a master’s degree, and has worked as a case manager,
     ORDER AFFIRMING THE COMMISSIONER’S
     FINAL DECISION AND DISMISSING THE
     CASE WITH PREJUDICE - 1
 1 and customer service relations analyst, among other things. See Admin. Record (“AR”)

 2 39, 47-48, 78. Plaintiff applied for disability insurance benefits on January 23, 2016, and

 3 supplemental security income benefits on July 20, 2016, alleging disability as of July 24,

 4
     2014. AR 78, 95, 213-14, 217-23. Plaintiff later amended the alleged onset date to
 5
     November 15, 2015. AR 47. Plaintiff’s applications were denied initially and on
 6
     reconsideration. AR 77-121. After the ALJ conducted a hearing on November 16, 2017,
 7
     the ALJ issued a decision finding Plaintiff not disabled. AR 15-24.
 8
                                         THE ALJ’S DECISION
 9
              Utilizing the five-step disability evaluation process, 1 the ALJ found:
10

11            Step one: Plaintiff has not engaged in substantial gainful activity since November
              15, 2015, the amended alleged onset date.
12
              Step two: Plaintiff has the following severe impairments: Degenerative disc
13            disease, status post-surgery; lumbar post-laminectomy syndrome with stenosis and
              radiculopathy; degenerative joint disease of the hips, right greater than left and
14            reportedly status post-replacement after Plaintiff’s date last insured; and obesity.

15            Step three: These impairments do not meet or equal the requirements of a listed
              impairment. 2
16
              RFC: Plaintiff can perform sedentary work as defined in 20 C.F.R. §§
17
              404.1567(a) and 416.967(a), with additional limitations. He can never climb
18            ladders, ropes, or scaffolds. He can occasionally climb ramps and stairs. He can
              occasionally balance, stoop, kneel, crouch, and crawl. He can have occasional
19            exposure to vibrations and hazards such as heights and machinery.

20            Step four: Plaintiff is capable of performing past relevant work as a telephone
              solicitor. This work does not require the performance of work-related activities
21            precluded by Plaintiff’s RFC.
22
     1
23       20 C.F.R. §§ 404.1520, 416.920.
     2
         20 C.F.R. Part 404, Subpart P, Appendix 1.
     ORDER AFFIRMING THE COMMISSIONER’S
     FINAL DECISION AND DISMISSING THE
     CASE WITH PREJUDICE - 2
 1          Step five: Plaintiff is capable of performing other jobs existing in significant
            numbers in the national economy, such as document preparer, bench hand, and
 2          food and beverage order clerk. Plaintiff is therefore not disabled.
 3 AR 15-24. The Appeals Council denied Plaintiff’s request for review, making the ALJ’s

 4
     decision the Commissioner’s final decision. AR 1-3.
 5
                                          DISCUSSION
 6
            This Court may set aside the Commissioner’s denial of Social Security benefits
 7
     only if the ALJ’s decision is based on legal error or not supported by substantial evidence
 8
     in the record as a whole. Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017). Each of
 9
     an ALJ’s findings must be supported by substantial evidence. Reddick v. Chater, 157
10

11 F.3d 715, 721 (9th Cir. 1998). “Substantial evidence” is more than a scintilla, less than a

12 preponderance, and is such relevant evidence as a reasonable mind might accept as

13 adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389, 401 (1971);

14 Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989). The ALJ is responsible for

15 evaluating evidence, resolving conflicts in medical testimony, and resolving any other

16 ambiguities that might exist. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

17
     While the Court is required to examine the record as a whole, it may neither reweigh the
18
     evidence nor substitute its judgment for that of the ALJ. Thomas v. Barnhart, 278 F.3d
19
     947, 954, 957 (9th Cir. 2002). When the evidence is susceptible to more than one
20
     interpretation, the ALJ’s interpretation must be upheld if rational. Burch v. Barnhart,
21
     400 F.3d 676, 680-81 (9th Cir. 2005). This Court “may not reverse an ALJ’s decision on
22
     account of an error that is harmless.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir.
23

     ORDER AFFIRMING THE COMMISSIONER’S
     FINAL DECISION AND DISMISSING THE
     CASE WITH PREJUDICE - 3
 1 2012).

 2 A.       The ALJ Did Not Harmfully Err in Formulating the Physical RFC
 3          Plaintiff argues the ALJ did not fully accept any of the medical opinions in the
 4
     record, and therefore erred by basing the physical portions of Plaintiff’s RFC on the
 5
     ALJ’s own lay medical opinions. Pl. Op. Br. at 2-3. Plaintiff bears the burden of
 6
     showing harmful error, and he has failed to meet that burden. See Ludwig v. Astrue, 681
 7
     F.3d 1047, 1054 (9th Cir. 2012) (citing Shinseki v. Sanders, 556 U.S. 396, 407-09 (2009))
 8
     (holding that the party challenging an administrative decision bears the burden of proving
 9
     harmful error).
10

11          Plaintiff first asserts the ALJ erred in rejecting the opinions of Donald Baumer,

12 ARNP. Id. But Plaintiff has made almost no substantive arguments on this issue. Mr.

13 Baumer responded to a series of written questions from Plaintiff’s counsel. See AR 777-

14 78. Mr. Baumer opined that Plaintiff would have needed to recline for one hour a day in

15 2014, and three hours a day in 2017. AR 778. Mr. Baumer opined that Plaintiff would

16 miss three or more days of work per month due to acute-to-chronic exacerbations of his

17
     pain, which require one to three recovery days and occur as many as four times a month.
18
     Id. The ALJ gave Mr. Baumer’s opinions little weight. AR 22. The ALJ reasoned that
19
     the opinions “lack[ed] adequate explanation or citation to objective evidence.” Id. The
20
     ALJ further reasoned that Mr. Baumer was not an acceptable medical source, and his
21
     opinions were inconsistent with those of Drew Stevick, M.D., 3 who reviewed most of the
22

23
            3
                The ALJ did not refer to Dr. Stevick by name, but instead referred to “DDS,” an
     ORDER AFFIRMING THE COMMISSIONER’S
     FINAL DECISION AND DISMISSING THE
     CASE WITH PREJUDICE - 4
 1 record. Id.

 2          Plaintiff has not challenged the ALJ’s first reason for rejecting Mr. Baumer’s
 3 opinions, but has instead simply argued that the ALJ was “incorrect” in finding that Mr.

 4
     Baumer’s opinions were inconsistent with those of Dr. Stevick. See Pl. Op. Br. at 3. It is
 5
     not enough merely to present an argument in the skimpiest way, and leave the Court to do
 6
     counsel’s work by framing the argument and putting flesh on its bones through a
 7
     discussion of the applicable law and facts. See Indep. Towers of Wash. v. Wash., 350 F.3d
 8
     925, 929 (9th Cir. 2003). Moreover, the ALJ reasonably found Dr. Stevick’s opinions
 9
     inconsistent with Mr. Baumer’s opinions. See AR 22. Implicit in Dr. Stevick’s opinions
10

11 is that Plaintiff’s absenteeism and productivity due to his impairments would be no

12 greater than that tolerated in competitive employment, which is inconsistent with Mr.

13 Baumer’s opinions those issues. See AR 102-04, 116-18. Plaintiff has thus failed to

14 show that the ALJ erred in rejecting Mr. Baumer’s opinions on this basis.

15          Plaintiff has further failed to show that any error in rejecting Mr. Baumer’s
16 opinions as inconsistent with Dr. Stevick’s opinions was harmful. The ALJ gave another

17
     reason for rejecting Mr. Baumer’s opinions—that they lacked adequate explanation or
18
     citation to objective evidence—and Plaintiff has made no argument showing that this
19

20 abbreviation sometimes used for providers who review a claimant’s records as part of the Social
   Security Administration’s initial review and reconsideration. Dr. Stevick was the only doctor
21 who opined as to Plaintiff’s physical capacities as part of these reviews, so the Court infers this is
   who the ALJ was referring to. See AR 78-121. Charlie Bennett, the single decision maker who
22 conducted the initial review of Plaintiff’s claim, also opined as to Plaintiff’s physical capacities.
   See AR 78-91. But per the Program Operations Manual System (“POMS”), DI 24510.050C,
23 available at https://secure.ssa.gov/apps10/poms.nsf/lnx/0424510050, this is not opinion
   evidence.
     ORDER AFFIRMING THE COMMISSIONER’S
     FINAL DECISION AND DISMISSING THE
     CASE WITH PREJUDICE - 5
 1 reason was erroneous. Where an ALJ gives erroneous and non-erroneous reasons for

 2 rejecting evidence, the ALJ’s “error is harmless so long as there remains substantial

 3 evidence supporting the ALJ’s decision and the error ‘does not negate the validity of the

 4
     ALJ’s ultimate conclusion.’” Molina, 674 F.3d at 1115 (quoting Batson v. Comm’r of
 5
     Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004)). Plaintiff has not shown that the
 6
     ALJ’s rejection of Mr. Baumer’s opinions as inadequately explained or supported was
 7
     erroneous, and has thus not shown harmful error.
 8
            Plaintiff next argues the ALJ did not fully accept the only other medical opinion in
 9
     the record regarding Plaintiff’s physical limitations—that of Dr. Stevick—so the ALJ
10

11 must have substituted his own medical opinion in formulating the RFC. Plaintiff’s

12 argument fails for two reasons. First, the ALJ’s RFC is more restrictive than that of Dr.

13 Stevick, yet the ALJ still identified jobs Plaintiff could perform considering those

14 limitations. See AR 19, 21-23. Thus, any error was inconsequential to the disability

15 determination, and therefore harmless. See Molina, 675 F.3d at 1115.

16          Second, the ALJ is not required to accept in full any medical opinions to formulate
17
     the RFC. He must instead consider all of the evidence, which includes medical opinions,
18
     but also includes treatment records, the claimant’s testimony, lay witness statements, and
19
     other non-medical considerations, such as the claimant’s daily activities. See 20 C.F.R. §
20
     404.1545(a)(3); Robbins v. Soc. Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006); SSR 96-
21
     8p, 1996 WL 374184, at *5 (July 2, 1996) (stating that the “RFC assessment must be
22
     based on all of the relevant evidence in the case record, such as: [m]edical history,
23

     ORDER AFFIRMING THE COMMISSIONER’S
     FINAL DECISION AND DISMISSING THE
     CASE WITH PREJUDICE - 6
 1 [m]edical signs and laboratory findings, . . . [r]eports of daily activities, [l]ay evidence,

 2 [r]ecorded observations, [and] [m]edical source statements”). The ALJ must then

 3 translate all of this evidence into a succinct RFC. See Rounds v. Comm’r Soc. Sec.

 4
     Admin., 807 F.3d 996, 1006 (9th Cir. 2015) (citing Stubbs-Danielson v. Astrue, 539 F.3d
 5
     1169, 1174 (9th Cir. 2008)). The RFC is not a purely medical determination, and thus the
 6
     ALJ did not harmfully err in formulating an RFC based on the sum of the evidence rather
 7
     than a particular medical opinion.
 8
     B.     The ALJ Did Not Harmfully Err in Rejecting Dr. Ghandi’s Opinions
 9
            Plaintiff argues the ALJ erred in rejecting the opinions of examining psychiatrist
10
                                                                     4
11 Dr. Ghandi. Pl. Op. Br. at 4. An ALJ may rejected the contradicted opinions of an

12 examining doctor by providing “specific and legitimate reasons” supported by substantial

13 evidence in the record. Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995) (citing

14 Andrews, 53 F.3d at 1043). The ALJ met this standard.

15          Dr. Ghandi examined Plaintiff on May 14, 2016. See AR 557-63. Dr. Ghandi
16 reviewed Plaintiff’s medical records, conducted a clinical interview, and performed a

17
     mental status examination. See id. Based on this information, Dr. Ghandi opined that
18
     Plaintiff was impaired in his ability to perform simple and repetitive, or complex and
19
     detailed tasks. AR 561. Dr. Ghandi opined that Plaintiff was impaired in his ability to
20
     maintain pace, maintain attendance, interact with the public and coworkers, and adapt to
21

22
     4
23     Dr. Ghandi’s opinions were contradicted by the opinions of consulting doctors Jan Lewis,
     Ph.D., and Diane Fligstein, Ph.D. See AR 87-89, 100-01.
     ORDER AFFIRMING THE COMMISSIONER’S
     FINAL DECISION AND DISMISSING THE
     CASE WITH PREJUDICE - 7
 1 normal workplace stress due to the level of pain he was experiencing. AR 562.

 2          The ALJ gave Dr. Ghandi’s opinions little weight. AR 21. The ALJ reasoned that
 3 Dr. Ghandi’s opinions were based on Plaintiff’s pain complaints, but “in this case

 4
     [Plaintiff’s] pain is directly related to a physical impairment and not a mental health
 5
     impairment and thus is not adequate grounds upon which to limit [Plaintiff’s] mental
 6
     function.” Id. The ALJ also reasoned that Dr. Ghandi’s opinions were inconsistent with
 7
     Plaintiff’s presentation on examination, which showed normal functioning. Id.
 8
            The ALJ’s first reason for rejecting Dr. Ghandi’s opinions fails, but the second
 9
     reason withstands scrutiny. Physical impairments causing pain can affect a claimant’s
10

11 mental functioning, regardless of whether a mental diagnosis exists. Cf. 20 C.F.R. §

12 404.1545(a)(1) (“Your impairment(s), and any related symptoms, such as pain, may

13 cause physical and mental limitations that affect what you can do in a work setting. Your

14 residual functional capacity is the most you can still do despite your limitations.”). The

15 ALJ erred in drawing an arbitrary line between physical and mental limitations.

16          The ALJ did not err in rejecting Dr. Ghandi’s opinions as inconsistent with his
17
     examination of Plaintiff. An ALJ may discount a doctor’s opinions when they are
18
     inconsistent with or unsupported by the doctor’s own clinical findings. See Tommasetti
19
     v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008). As the ALJ noted, Plaintiff’s mental
20
     status exam produced almost entirely normal results, including good performance in
21
     orientation, memory, fund of knowledge, concentration, abstract thinking, insight, and
22
     judgment. See AR 21, 560-61.
23

     ORDER AFFIRMING THE COMMISSIONER’S
     FINAL DECISION AND DISMISSING THE
     CASE WITH PREJUDICE - 8
 1         Because the ALJ reasonably rejected Dr. Ghandi’s opinions as inconsistent with

 2 his examination, the ALJ’s error in rejecting Dr. Ghandi’s opinions based on a

 3 delineation between physical and mental limitations due to pain was harmless. See

 4
     Molina, 674 F.3d at 1115.
 5
                                       CONCLUSION
 6
           For the foregoing reasons, the Commissioner’s final decision is AFFIRMED and
 7
     this case is DISMISSED with prejudice.
 8
           DATED this 8th day of January, 2020.
 9

10

11
                                                   A
                                                   The Honorable Richard A. Jones
12                                                 United States District Judge

13

14

15

16

17

18

19

20

21

22

23

     ORDER AFFIRMING THE COMMISSIONER’S
     FINAL DECISION AND DISMISSING THE
     CASE WITH PREJUDICE - 9
